UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5245 Dreyfus Strategic Municipals, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 3/31/09 FORM N-CSR Item 1. Reports to Stockholders. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Statement of Investments 26 Statement of Assets and Liabilities 27 Statement of Operations 28 Statement of Changes in Net Assets 29 Financial Highlights 31 Notes to Financial Statements 39 Information About the Review and Approval of the Funds Management Agreement 45 Officers and Directors FOR MORE INFORMATION Back Cover Dreyfus Strategic Municipals, Inc. The Fund A LETTER FROM THE CEO Dear Shareholder: We present this semiannual report for Dreyfus Strategic Municipals, Inc., covering the six-month period from October 1, 2008, through March 31, 2009. The reporting period has been one of the most challenging for the U.S. economy and financial markets, including many areas of the municipal bond markets.An economic downturn was severely exacerbated in mid-September 2008, when the bankruptcy of Lehman Brothers triggered a cascading global economic decline. As the credit crisis dried up the availability of funding for businesses and consumers, international trade activity slumped, commodity prices plummeted, the U.S. and global economies entered a period of intense inventory liquidation, and unemployment surged. On the heels of a 6.3% annualized U.S. economic growth rate in the fourth quarter of 2008, we expect another sharp decline for the first quarter of 2009. However, our Chief Economist anticipates that the U.S. recession may reach a trough around the third quarter of this year, followed by a slow recovery. Indeed, the U.S. government and monetary authorities have signaled their intent to do whatever it takes to forestall a depression or a deflationary spiral, including historically low interest rates, mortgage modification programs and massive monetary and fiscal stimulus and support for state and local municipalities. Although times seem dire now, we believe it is always appropriate to maintain a long-term investment focus and to discuss any investment modifications with your financial adviser.Together, you can prepare for the risks that lie ahead and position your assets to perform in this current market downturn, and in the future. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. As always, we thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation April 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2008, through March 31, 2009, as provided by James Welch, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended March 31, 2009, Dreyfus Strategic Municipals achieved a total return of 4.30% on a net-asset-value basis. 1 Over the same period, the fund provided aggregate income dividends of $0.252 per share, which reflects an annualized distribution rate of 7.59%. 2 Municipal bonds suffered bouts of poor liquidity and heightened volatility due to a severe financial crisis and economic downturn during the reporting period. Although the funds income stream held up relatively well, the funds lower-rated holdings proved to be a drag on its total return, especially during the fourth quarter of 2008. The Funds Investment Approach The funds investment objective is to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital. Under normal market conditions, the fund invests at least 80% of its net assets in municipal obligations. Generally, the fund invests at least 50% of its net assets in municipal bonds considered investment grade or the unrated equivalent as determined by Dreyfus in the case of bonds, and in the two highest-rating categories or the unrated equivalent as determined by Dreyfus in the case of short-term obligations having or deemed to have maturities of less than one year. To this end, we have constructed a portfolio derived from seeking income opportunities through analysis of each bonds structure, including paying close attention to each bonds yield, maturity and early redemption features. Over time, many of the funds relatively higher-yielding bonds mature or may be called by their issuers, and we generally attempt to replace those bonds, as opportunities arise, with investments consistent with the funds investment policies at prevailing current yields.When we believe The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) an opportunity exists, we also may seek to upgrade the portfolios investments with newly issued bonds that, in our opinion, have better structural or income characteristics than existing holdings. Financial Crisis and Recession Sparked Volatility An intensifying credit crisis and a severe recession roiled most financial markets, including municipal bonds, over the reporting period. Slumping home values, surging unemployment and plunging consumer confidence contributed to one of the worst recessions since the Great Depression, putting pressure on the fiscal conditions of most states and municipalities. Meanwhile, just weeks before the start of the reporting period, an ongoing credit crunch escalated into a global financial crisis that punished a number of large financial institutions. These developments sparked a flight to quality in which investors fled riskier assets in favor of traditional safe havens, especially U.S.Treasury securities.As a result, for much of the reporting period, absolute tax-exempt yields were significantly higher than those of comparable taxable U.S.Treasury securities. Market turmoil was particularly severe over the fourth quarter of 2008, when highly leveraged institutional investors were forced to sell creditworthy investments, including municipal bonds, to meet margin calls and redemption requests. In addition, several major bond insurers suffered massive sub-prime related losses, causing investors to question the value of insurance on municipal bonds. Lower-rated bonds declined sharply in this environment. Market conditions improved during the first quarter of 2009, and a number of municipal bonds that had suffered severe declines earlier in the reporting period regained a significant portion of their value in the second half. Investors apparently refocused on underlying credit fundamentals and began to look forward to the potentially beneficial effects of massive monetary and fiscal stimulus programs from the Federal Reserve Board and U.S. government. Lower-Rated Bonds Dampened Performance Whenever market liquidity allowed in this tumultuous market environment, we attempted to upgrade the funds credit profile by reducing its 4 positions in lower-rated municipal bonds in favor of higher-quality general-obligation bonds and essential-purpose revenue bonds. Indeed, new purchases of essential-purpose bonds fared relatively well over the reporting period.On the other hand,the funds holdings of bonds backed by the states settlement of litigation with U.S. tobacco companies hurt the relative performance, partly due to supply-and-demand factors. Finally, the funds leveraging strategy exacerbated the effects of falling bond prices over the reporting periods first half, but helped boost its current income stream and participation in the second-half rally as the cost of obtaining financing declined along with short-term interest rates. Rates on the funds auction-rate preferred shares, which are issued to fund its leveraging strategy, fell to low levels despite dislocations in the auction-rate securities market. Maintaining a Cautious Investment Posture As of the reporting periods end, the U.S. economy has remained weak, and the financial crisis has persisted. Consequently, we have continued our attempts to upgrade the funds credit profile in anticipation of heightened market volatility over the foreseeable future. Over the longer term, however, we believe that low valuations, high yields relative to taxable U.S. government securities, and the likelihood of rising federal and state taxes make municipal bonds an attractive asset class. April 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, based upon net asset value per share. Past performance is no guarantee of future results. Market price per share, net asset value per share and investment return fluctuate. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect until October 31, 2009, at which time it may be extended, modified or terminated. Had these expenses not been absorbed, the funds return would have been lower. 2 Annualized distribution rate per share is based upon dividends per share paid from net investment income during the period, divided by the market price per share at the end of the period. The Fund 5 STATEMENT OF INVESTMENTS March 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments161.8% Rate (%) Date Amount ($) Value ($) Alabama1.9% Houston County Health Care Authority, GO (Insured; AMBAC) 6.25 10/1/09 8,000,000 a 8,313,600 Alaska.9% Alaska Housing Finance Corporation, General Mortgage Revenue (Insured; MBIA, Inc.) 6.00 6/1/49 4,000,000 4,023,160 Arizona5.1% Arizona Housing Finance Authority, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.55 12/1/41 6,000,000 5,746,500 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 6.25 7/1/38 5,000,000 5,104,150 Maricopa County Pollution Control Corporation, PCR (Public Service Company of New Mexico Palo Verde Project) 5.75 11/1/22 6,000,000 4,695,060 Scottsdale Industrial Development Authority, HR (Scottsdale Healthcare) 5.80 12/1/11 6,000,000 a 6,733,020 Arkansas.5% Arkansas Development Finance Authority, SFMR (Mortgage Backed Securities Program) (Collateralized: FNMA and GNMA) 6.25 1/1/32 2,255,000 2,294,169 California10.5% Beverly Hills Unified School District, GO 0.00 8/1/30 10,850,000 b 3,291,673 California, GO 5.25 4/1/34 5,000 4,558 California, GO (Various Purpose) 6.50 4/1/33 10,000,000 c 10,556,600 California Pollution Control Financing Authority, SWDR (Keller Canyon Landfill Company Project) 6.88 11/1/27 2,000,000 1,913,140 6 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Statewide Communities Development Authority, Environmental Facilities Revenue (Microgy Holdings Project) 9.00 12/1/38 3,000,000 2,383,320 California Statewide Communities Development Authority, Revenue (Bentley School) 6.75 7/1/32 1,960,000 1,422,470 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/30 3,000,000 2,022,960 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.00 7/1/39 5,000,000 3,015,400 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) 5.75 5/15/32 2,500,000 2,015,775 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 7.80 6/1/13 8,100,000 a 9,849,276 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 7.90 6/1/13 2,000,000 a 2,439,460 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 5,775,000 3,343,263 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 7,050,000 3,958,575 Colorado5.6% Beacon Point Metropolitan District, GO 6.25 12/1/35 2,000,000 1,328,320 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Colorado (continued) Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 3,500,000 3,671,430 Colorado Health Facilities Authority, Revenue (American Baptist Homes of the Midwest Obligated Group) 5.90 8/1/37 3,000,000 1,870,620 Colorado Health Facilities Authority, Revenue (Poudre Hospital) (Insured; FSA) 5.25 3/1/40 3,000,000 2,571,510 Colorado Housing Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.60 8/1/32 1,445,000 1,500,156 Northwest Parkway Public Highway Authority, Revenue 7.13 6/15/11 10,550,000 a 11,274,574 Southlands Metropolitan District Number 1, GO 7.13 12/1/14 2,000,000 a 2,509,860 Florida5.1% Florida Housing Finance Corporation, Housing Revenue (Nelson Park Apartments) (Insured; FSA) 6.40 3/1/40 12,380,000 12,500,953 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.25 9/1/27 3,000,000 d 2,232,990 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) 6.00 10/1/09 45,000 a 46,682 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) 6.00 10/1/26 1,955,000 1,825,677 Orange County School Board, COP (Master Lease Purchase Agreement) (Insured; Assured Guaranty) 5.50 8/1/34 6,000,000 5,946,060 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Georgia4.0% Brooks County Development Authority, Senior Health and Housing Facilities Revenue (Presbyterian Home, Quitman, Inc.) (Collateralized; GNMA) 5.70 1/20/39 4,445,000 4,413,040 Fulton County Development Authority, Revenue (Georgia Tech North Avenue Apartments Project) (Insured; XLCA) 5.00 6/1/32 2,500,000 2,374,850 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty) 5.63 6/15/38 6,000,000 6,074,640 Milledgeville-Baldwin County Development Authority, Revenue (Georgia College and State Foundation) 6.00 9/1/13 2,090,000 2,467,663 Milledgeville-Baldwin County Development Authority, Revenue (Georgia College and State Foundation) 6.00 9/1/14 2,000,000 a 2,420,360 Hawaii.3% Hawaii Department of Transportation, Special Facility Revenue (Caterair International Corporation) 10.13 12/1/10 1,600,000 1,530,928 Idaho1.0% Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 5,000,000 4,281,450 Illinois11.0% Chicago, GO (Insured; FGIC) 6.13 7/1/10 14,565,000 a 15,705,294 Chicago, SFMR (Collateralized: FHLMC, FNMA and GNMA) 6.55 4/1/33 2,000,000 2,073,980 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois (continued) Chicago, Wastewater Transmission Revenue (Insured; MBIA, Inc.) 6.00 1/1/10 3,000,000 a 3,154,740 Chicago OHare International Airport, Special Facility Revenue (American Airlines, Inc. Project) 5.50 12/1/30 5,000,000 1,823,200 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 5.50 2/1/40 3,500,000 2,903,635 Illinois Health Facilities Authority, Revenue (Advocate Health Care Network) 6.13 11/15/10 4,020,000 a 4,358,806 Illinois Health Facilities Authority, Revenue (OSF Healthcare System) 6.25 11/15/09 7,730,000 a 8,071,048 Illinois Health Facilities Authority, Revenue (Swedish American Hospital) 6.88 5/15/10 4,945,000 a 5,283,287 Metropolitan Pier and Exposition Authority, State Tax Revenue (McCormick Place Expansion Project) (Insured; MBIA, Inc.) 5.25 6/15/42 5,325,000 5,266,744 Indiana2.3% Franklin Township School Building Corporation, First Mortgage Bonds 6.13 7/15/10 6,500,000 a 7,084,480 Petersburg, SWDR (Indianapolis Power and Light Company Project) 6.38 11/1/29 4,150,000 3,270,657 Kansas5.8% Kansas Development Finance Authority, Health Facilities Revenue (Sisters of Charity of Leavenworth Health Services Corporation) 6.25 12/1/28 3,000,000 3,027,120 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 6.30 12/1/32 3,325,000 3,373,512 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Kansas (continued) Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 6.45 12/1/33 6,760,000 7,065,552 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 5.70 12/1/35 1,895,000 1,789,164 Wichita, Hospital Facilities Improvement Revenue (Via Christi Health System, Inc.) 6.25 11/15/24 10,000,000 10,103,600 Kentucky1.8% Kentucky Area Development Districts Financing Trust, COP (Lease Acquisition Program) 5.50 5/1/27 2,000,000 1,838,540 Louisville/Jefferson County Metro Government, Health Facilities Revenue (Jewish Hospital and Saint Marys Healthcare, Inc. Project) 6.13 2/1/37 1,000,000 994,610 Paducah Electric Plant Board, Revenue (Insured; Assured Guaranty) 5.25 10/1/35 5,000,000 4,971,650 Louisiana1.5% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 2,979,000 2,274,764 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 7,000,000 4,550,420 Maine.6% Maine Housing Authority, Mortgage Purchase Bonds 5.30 11/15/23 2,825,000 2,833,983 Maryland1.9% Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 5.75 9/1/37 2,265,000 2,262,667 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Economic Development Corporation, Senior Student Housing Revenue (University of Maryland, Baltimore Project) 5.75 10/1/33 4,590,000 2,669,865 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Project) 6.50 6/1/13 3,000,000 a 3,585,060 Massachusetts1.6% Massachusetts Health and Educational Facilities Authority, Revenue (Civic Investments Issue) 9.00 12/15/12 1,600,000 a 1,955,024 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.75 7/1/32 185,000 185,007 Massachusetts Industrial Finance Agency, RRR (Ogden Haverhill Project) 5.60 12/1/19 6,000,000 4,746,240 Michigan7.4% Charyl Stockwell Academy, COP 5.90 10/1/35 2,580,000 1,690,287 Detroit School District, School Building and Site Improvement Bonds (GO Unlimited Tax) (Insured; FGIC) 5.00 5/1/28 6,930,000 6,283,708 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 5,930,000 4,119,630 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.25 7/1/40 3,000,000 2,110,140 Michigan Strategic Fund, LOR (The Detroit Edison Company Exempt Facilities Project) (Insured; XLCA) 5.25 12/15/32 3,000,000 2,591,520 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 12,400,000 9,930,044 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.25 9/1/39 5,500,000 5,887,530 Minnesota6.4% Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.15 12/1/38 2,356,378 2,340,355 Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.30 12/1/39 2,606,494 2,461,338 Duluth Economic Development Authority, Health Care Facilities Revenue (Saint Lukes Hospital) 7.25 6/15/32 5,000,000 4,026,550 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty) 6.50 11/15/38 5,000,000 5,338,500 North Oaks, Senior Housing Revenue (Presbyterian Homes of North Oaks, Inc. Project) 6.25 10/1/47 5,265,000 3,844,766 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 6.00 11/15/30 5,500,000 4,056,855 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 6.00 11/15/35 2,000,000 1,400,840 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 6.00 7/1/26 5,000,000 4,570,700 Mississippi4.4% Clairborne County, PCR (System Energy Resources, Inc. Project) 6.20 2/1/26 4,545,000 3,701,403 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Mississippi (continued) Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.88 4/1/22 14,310,000 12,205,142 Warren County, Gulf Opportunity Zone Revenue (International Paper Company Projects) 6.50 9/1/32 5,000,000 3,652,950 Missouri3.3% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.38 12/1/27 2,000,000 1,632,640 Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.50 12/1/32 4,500,000 3,591,135 Missouri Development Finance Board, Infrastructure Facilities Revenue (Independence, Crackerneck Creek Project) 5.00 3/1/28 2,000,000 1,789,040 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Anthonys Medical Center) 6.25 12/1/10 6,750,000 a 7,409,813 Montana.3% Montana Board of Housing, SFMR 6.45 6/1/29 1,200,000 1,221,228 Nevada2.8% Washoe County, GO Convention Center Revenue (Reno-Sparks Convention and Visitors Authority) (Insured; FSA) 6.40 1/1/10 12,000,000 a 12,528,720 New Hampshire3.0% New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire) (Insured; AMBAC) 6.00 5/1/21 7,000,000 6,524,000 New Hampshire Health and Educational Facilities Authority, Revenue (Exeter Project) 6.00 10/1/24 1,000,000 961,510 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Hampshire (continued) New Hampshire Health and Educational Facilities Authority, Revenue (Exeter Project) 5.75 10/1/31 1,000,000 904,880 New Hampshire Industrial Development Authority, PCR (Connecticut Light and Power Company Project) 5.90 11/1/16 5,000,000 4,832,400 New Jersey3.6% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.75 6/15/34 5,500,000 4,017,970 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty) 6.13 6/1/30 5,000,000 4,955,600 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 7.00 6/1/13 5,640,000 a 6,830,209 New Mexico1.1% Farmington, PCR (Tucson Electric Power Company San Juan Project) 6.95 10/1/20 3,000,000 2,973,150 New Mexico Mortgage Finance Authority, Single Family Mortgage Program Revenue (Collateralized: FHLMC, FNMA and GNMA) 7.00 9/1/31 915,000 925,019 New Mexico Mortgage Finance Authority, Single Family Mortgage Program Revenue (Collateralized: FHLMC, FNMA and GNMA) 6.15 7/1/35 1,130,000 1,146,419 New York4.7% New York City Industrial Development Agency, Liberty Revenue (7 World Trade Center Project) 6.25 3/1/15 3,275,000 2,748,249 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty) 7.00 3/1/49 5,000,000 5,569,150 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 2,800,000 1,993,432 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) (Insured; AMBAC) 5.25 6/1/21 5,000,000 5,010,200 Triborough Bridge and Tunnel Authority, Revenue 5.25 11/15/30 5,220,000 5,236,652 North Carolina.8% North Carolina Housing Finance Agency, Home Ownership Revenue 5.88 7/1/31 3,415,000 3,415,273 North Dakota.1% North Dakota Housing Finance Agency, Home Mortgage Revenue (Housing Finance Program) 6.15 7/1/31 405,000 414,882 Ohio4.8% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.88 6/1/30 3,000,000 1,827,810 Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/47 16,900,000 9,951,734 Canal Winchester Local School District, School Facilities Construction and Improvement and Advance Refunding Bonds (GOUnlimited Tax) (Insured; MBIA, Inc.) 0.00 12/1/29 3,955,000 b 1,160,911 Canal Winchester Local School District, School Facilities Construction and Improvement and Advance Refunding Bonds (GOUnlimited Tax) (Insured; MBIA, Inc.) 0.00 12/1/31 3,955,000 b 1,011,491 Ohio, SWDR (USG Corporation Project) 5.60 8/1/32 5,555,000 2,436,923 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.63 2/1/36 3,000,000 1,953,870 Toledo Lucas County Port Authority, Airport Revenue (Baxter Global Project) 6.25 11/1/13 3,300,000 2,975,181 Oklahoma3.2% Oklahoma Housing Finance Agency, SFMR (Homeownership Loan Program) 7.55 9/1/28 855,000 866,089 Oklahoma Housing Finance Agency, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 7.55 9/1/27 555,000 568,065 Oklahoma Industries Authority, Health System Revenue (Obligated Group) (Insured; MBIA, Inc.) 5.75 8/15/09 5,160,000 a 5,314,181 Oklahoma Industries Authority, Health System Revenue (Obligated Group) (Insured; MBIA, Inc.) 5.75 8/15/09 7,070,000 a 7,281,252 Pennsylvania1.2% Pennsylvania Economic Development Financing Authority, SWDR (USG Corporation Project) 6.00 6/1/31 8,060,000 3,587,587 Philadelphia Authority for Industrial Development, Revenue (Please Touch Museum Project) 5.25 9/1/31 2,500,000 1,832,700 Rhode Island1.2% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligated Group Issue) (Insured; Assured Guaranty) 7.00 5/15/39 5,000,000 5,283,050 South Carolina2.3% South Carolina Public Service Authority, Revenue Obligations 5.50 1/1/38 10,000,000 10,311,200 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Tennessee6.8% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 7.50 7/1/12 5,000,000 a 5,716,200 Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 7.50 7/1/12 3,000,000 a 3,429,720 Knox County Health, Educational and Housing Facility Board, Revenue (University Health System, Inc.) 5.25 4/1/36 8,910,000 6,706,022 Memphis Center City Revenue Finance Corporation, Sports Facility Revenue (Memphis Redbirds Baseball Foundation Project) 6.50 9/1/28 10,000,000 e 6,723,100 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 5.50 10/1/34 7,000,000 c 7,248,500 Texas20.5% Austin Convention Enterprises Inc., Convention Center Hotel First Tier Revenue 6.70 1/1/11 4,000,000 a 4,393,360 Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 5.75 1/1/34 3,000,000 1,813,830 Brazos River Authority, PCR (TXU Electric Company Project) 8.25 5/1/33 7,000,000 3,792,740 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Facility Improvement Corporation Revenue (American Airlines, Inc.) 6.38 5/1/35 10,630,000 3,885,371 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue (Insured; MBIA, Inc.) 6.25 11/1/28 3,000,000 3,003,450 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Dallas Area Rapid Transit, Senior Lien Sales Tax Revenue 5.25 12/1/48 10,000,000 9,987,600 Gulf Coast Industrial Development Authority, Environmental Facilities Revenue (Microgy Holdings Project) 7.00 12/1/36 6,000,000 3,317,400 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 6.38 6/1/11 8,500,000 a 9,527,480 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.25 12/1/35 2,000,000 2,092,280 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal E Project) 6.75 7/1/29 5,125,000 3,141,625 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal E Project) 7.00 7/1/29 3,800,000 2,401,904 Houston, Combined Utility System First Lien Revenue (Insured; Assured Guaranty) 6.00 11/15/36 5,000,000 c 5,203,550 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty) 5.75 1/1/40 10,300,000 10,490,241 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 5,500,000 4,868,490 Sabine River Authority, PCR (TXU Electric Company Project) 6.45 6/1/21 11,300,000 5,626,609 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.75 10/1/21 6,000,000 5,336,100 Texas Department of Housing and Community Affairs, Home Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 12.38 7/2/24 800,000 f 848,176 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.75 8/15/38 7,100,000 6,651,706 Tyler Health Facilities Development Corporation, HR, Refunding and Improvement Bonds (East Texas Medical Center Regional Healthcare System Project) 5.25 11/1/32 5,500,000 3,731,255 Vermont.2% Vermont Housing Finance Agency, SFHR (Insured; FSA) 6.40 11/1/30 680,000 692,492 Virginia2.6% Greater Richmond Convention Center Authority, Hotel Tax Revenue (Convention Center Expansion Project) 6.25 6/15/10 10,500,000 a 11,302,515 Pittsylvania County Industrial Development Authority, Exempt Facility Revenue (Multitrade of Pittsylvania County, L.P. Project) 7.65 1/1/10 200,000 206,880 Washington5.3% Seattle, Water System Revenue (Insured; FGIC) 6.00 7/1/09 10,000,000 a 10,240,500 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 6,000,000 6,137,640 Washington Higher Education Facilities Authority, Revenue (Seattle University Project) (Insured; AMBAC) 5.25 11/1/37 4,210,000 4,100,414 Washington Housing Finance Commission, Revenue (Single-Family Program) (Collateralized: FHLMC, FNMA and GNMA) 5.15 6/1/37 3,000,000 2,821,680 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) West Virginia1.4% The County Commission of Pleasants County, PCR (Allegheny Energy Supply Company, LLC Pleasants Station Project) 5.25 10/15/37 5,000,000 3,741,500 West Virginia Water Development Authority, Water Development Revenue (Insured; AMBAC) 6.38 7/1/39 2,250,000 2,227,388 Wisconsin9.5% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.13 6/1/27 10,810,000 11,692,745 Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 7.00 6/1/28 22,995,000 26,204,642 Madison, IDR (Madison Gas and Electric Company Projects) 5.88 10/1/34 2,390,000 2,260,486 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 6.40 4/15/33 2,000,000 1,730,800 Wyoming1.8% Sweetwater County, SWDR (FMC Corporation Project) 5.60 12/1/35 4,500,000 3,318,075 Wyoming Municipal Power Agency, Power Supply System Revenue 5.50 1/1/33 2,360,000 2,255,924 Wyoming Municipal Power Agency, Power Supply System Revenue 5.38 1/1/42 2,750,000 2,524,775 U.S. Related1.7% Guam Housing Corporation, SFMR (Guaranteed Mortgage-Backed Securities Program) (Collateralized; FHLMC) 5.75 9/1/31 965,000 955,350 Puerto Rico Highways and Transportation Authority, Transportation Revenue 6.00 7/1/10 6,000,000 a 6,407,040 Total Long-Term Municipal Investments (cost $782,665,594) The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Municipal Coupon Maturity Principal Investments4.8% Rate (%) Date Amount ($) Value ($) California.2% Irvine Reassessment District, Limited Obligation Improvement Bonds (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 1.00 4/1/09 1,000,000 g 1,000,000 Western Riverside County Regional Wastewater Authority, Revenue (Western Riverside County Regional Wastewater Treatment System) (LOC; Dexia Credit Locale) 1.10 4/1/09 100,000 g 100,000 New York2.2% Monroe County, GO Notes, RAN 6.50 4/15/09 8,000,000 8,008,160 New York City Housing Development Corporation, MFHR (Liquidity Facility; Dexia Credit Locale) 0.50 4/1/09 1,500,000 g 1,500,000 Ohio.5% Cuyahoga County, HR (W.O. Walker Center, Inc. Project) (Insured; AMBAC and Liquidity Facility; Key Bank) 9.00 4/7/09 2,300,000 g 2,300,000 22 Short-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Vermont1.9% Vermont Housing Finance Agency, SFHR (Insured; FSA and Liquidity Facility; DEPFA Bank PLC) 8.00 4/7/09 8,450,000 g 8,450,000 Total Short-Term Municipal Investments (cost $21,350,000) Total Investments (cost $804,015,594) 166.6% Liabilities, Less Cash and Receivables (2.0%) Preferred Stock, at redemption value (64.6%) Net Assets Applicable to Common Shareholders 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Purchased on a delayed delivery basis. d Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At March 31, 2009, this security amounted to $2,232,990 or .5% of net assets applicable to Common Shareholders. e Non-income producingsecurity in default. f Inverse floater securitythe interest rate is subject to change periodically. g Variable rate demand noterate shown is the interest rate in effect at March 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 24 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 36.3 AA Aa AA 8.6 A A A 17.0 BBB Baa BBB 21.6 BB Ba BB 2.5 B B B 4.7 CCC Caa CCC .8 F1 MIG1/P1 SP1/A1 1.7 Not Rated h Not Rated h Not Rated h 6.8  Based on total investments. h Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 25 STATEMENT OF ASSETS AND LIABILITIES March 31, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 804,015,594 734,512,129 Cash 205,787 Interest receivable 14,443,252 Receivable for investment securities sold 5,051,200 Prepaid expenses 49,706 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 472,626 Payable for investment securities purchased 27,789,476 Dividends payable to Preferred Shareholders 16,227 Commissions payable 11,927 Accrued expenses 129,650 Auction Preferred Stock, Series M,T,W,Th and F, par value $.001 per share (11,400 shares issued and outstanding at $25,000 per share liquidation preference)Note 1 285,000,000 Net Assets applicable to Common Shareholders ($) Composition of Net Assets ($): Common Stock, par value, $.001 per share (60,766,921 shares issued and outstanding) 60,767 Paid-in capital 572,970,948 Accumulated undistributed investment incomenet 3,776,136 Accumulated net realized gain (loss) on investments (66,462,218) Accumulated net unrealized appreciation (depreciation) on investments (69,503,465) Net Assets applicable to Common Shareholders ($) Shares Outstanding (500 million shares authorized) 60,766,921 Net Asset Value, per share of Common Stock ($) See notes to financial statements. 26 STATEMENT OF OPERATIONS Six Months Ended March 31, 2009 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 2,678,598 Commission feesNote 1 376,607 Custodian feesNote 3(b) 83,118 Professional fees 54,624 Shareholder servicing costsNote 3(b) 54,064 Directors fees and expensesNote 3(c) 34,956 Registration fees 31,520 Shareholders reports 30,789 Miscellaneous 39,136 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (357,146) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (10,545,884) Net unrealized appreciation (depreciation) on investments (29,590,129) Net Realized and Unrealized Gain (Loss) on Investments Dividends on Preferred Stock Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 27 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2009 Year Ended (Unaudited) September 30, 2008 Operations ($): Investment incomenet 20,577,929 41,314,010 Net realized gain (loss) on investments (10,545,884) (8,527,185) Net unrealized appreciation (depreciation) on investments (29,590,129) (67,515,841) Dividends on Preferred Stock (2,872,959) (10,069,467) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Common Shareholders from ($): Investment incomenet Capital Stock Transactions ($): Dividends reinvested  Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 478,586,472 553,598,267 End of Period Undistributed investment incomenet 3,776,136 1,384,427 Capital Share Transactions (Shares): Increase in Shares Outstanding as a Result of Dividends Reinvested  See notes to financial statements. 28 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements, and with respect to common stock, market price data for the funds common shares. Six Months Ended March 31, 2009 Year Ended September 30, (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 7.88 9.12 9.46 9.38 9.18 9.14 Investment Operations: Investment incomenet a .34 .68 .69 .66 .66 .63 Net realized and unrealized gain (loss) on investments (.67) (1.25) (.36) .09 .21 .12 Dividends on Preferred Stock from investment incomenet (.05) (.17) (.17) (.15) (.10) (.06) Total from Investment Operations (.38) (.74) .16 .60 .77 .69 Distributions to Common Shareholders: Dividends from investment incomenet (.25) (.50) (.50) (.52) (.57) (.65) Net asset value, end of period 7.25 7.88 9.12 9.46 9.38 9.18 Market value, end of period 6.64 6.75 8.74 9.18 8.87 8.86 Total Return (%) b 2.32 c (18.00) .46 9.74 6.87 1.55 The Fund 29 FINANCIAL HIGHLIGHTS (continued) Six Months Ended March 31, 2009 Year Ended September 30, (Unaudited) 2008 2007 2006 2005 2004 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets applicable to Common Stock d 1.57 e 1.58 1.63 1.55 1.47 1.43 Ratio of net expenses to average net assets applicable to Common Stock d 1.41 e 1.42 1.48 1.40 1.33 1.43 Ratio of interest and expense related to floating rate notes issued to average net assets applicable to Common Stock d  .17 .28 .18 .10 .05 Ratio of net investment income to average net assets applicable to Common Stock d 9.57 e 7.79 7.38 7.15 7.03 6.97 Ratio of total expenses to total average net assets .95 e 1.03 1.09 1.03 .98 .94 Ratio of net expenses to total average net assets .85 e .92 .99 .93 .89 .94 Ratio of interest and expense related to floating rate notes isssued to average net assets  .11 .19 .12 .07 .03 Ratio of net investment income to total average net assets 5.76 e 5.07 4.92 4.75 4.67 4.59 Portfolio Turnover Rate 16.13 c 48.60 34.75 31.44 27.96 27.31 Asset coverage of Preferred Stock, end of period 255 268 294 301 299 295 Net Assets, net of Preferred Stock, end of period ($ x 1,000) 440,842 478,586 553,598 573,391 568,264 556,235 Preferred Stock outstanding, end of period ($ x 1,000) 285,000 285,000 285,000 285,000 285,000 285,000 a Based on average shares outstanding at each month end. b Calculated based on market value. c Not annualized. d Does not reflect the effect of dividends to Preferred Stockholders. e Annualized. See notes to financial statements. 30 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Strategic Municipals, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified closed-end management investment company.The funds investment objective is to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment advisor. The funds Common Stock trades on the New York Stock Exchange under the ticker symbol LEO. The fund has outstanding 2,280 shares of Series M, Series T, Series W, SeriesTH and Series F for a total of 11,400 shares of Auction Preferred Stock (APS), with a liquidation preference of $25,000 per share (plus an amount equal to accumulated but unpaid dividends upon liquidation). APS dividend rates are determined pursuant to periodic auctions. Deutsche Bank Trust Company America, as Auction Agent, receives a fee from the fund for its services in connection with such auctions. The fund also compensates broker-dealers generally at an annual rate of .15%-.25% of the purchase price of the shares of APS. The fund is subject to certain restrictions relating to the APS. Failure to comply with these restrictions could preclude the fund from declaring any distributions to common shareholders or repurchasing common shares and/or could trigger the mandatory redemption of APS at liquidation value. The holders of the APS, voting as a separate class, have the right to elect at least two directors.The holders of the APS will vote as a separate class on certain other matters, as required by law. The fund has designated Robin A. Melvin and John E. Zuccotti as directors to be elected by the holders of APS. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in municipal debt securities are valued on the last business day of each week and month by an independent pricing service (the Service). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on the last business day of each week and month. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. 32 Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities  734,512,129  Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts.Amounts shown represent unrealized appreciation (depreciation) at period end. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed delivery basis may be settled a month or more after the trade date. The fund has an arrangement with the custodian bank whereby the fund receives earnings credits from the custodian when positive cash balances are maintained, which are used to offset custody fees. For financial reporting purposes, the fund includes net earnings credits, if any, as an expense offset in the Statement of Operations. (c) Dividends to shareholders of Common Stock (Common Shareholders(s)): Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. For Common Shareholders who elect to receive their distributions in additional shares of the fund, in lieu of cash, such distributions will be reinvested at the lower of the market price or net asset value per share (but not less than 95% of the market price) based on the record dates respective prices. If the net asset value per share on the record date is lower than the market price per share, shares will be issued by the fund at the record dates net asset value on the payable date of the distribution. If the net asset value per share is less than 95% of the market value, shares will be issued by the fund at 95% of the market value. If the market price is lower than the net asset value per share on the record date, BNY Mellon Shareowner Services, a subsidiary of BNY Mellon and an affiliate of Dreyfus, will purchase fund shares in the open market 34 commencing on the payable date and reinvest those shares accordingly. As a result of purchasing fund shares in the open market, fund shares outstanding will not be affected by this form of reinvestment. On March 30, 2009, the Board of Directors declared a cash dividend of $.042 per share from investment income-net, payable on April 30, 2009 to Common Shareholders of record as of the close of business on April 15, 2009. (d) Dividends to shareholders of APS: Dividends, which are cumulative, are generally reset every 7 days for each Series of APS pursuant to a process specified in related fund charter documents. Dividends rates as of March 31, 2009 for each Series of APS were as follows: Series M-0.685%, Series T-0.685%, Series W-0.746%, Series TH-0.746% and Series F-0.746%.These rates reflect the maximum rates under the governing instruments as a result of failed auctions in which sufficient clearing bids are not received. The average dividend rates for the period ended March 31, 2009 for each Series of APS were as follows: Series M-2.03%, Series T-1.99%, Series W-1.98%, Series TH-2.02% and Series F-2.09%. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended March 31, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended September 30, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund has an unused capital loss carryover of $47,105,572 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to September 30, 2008. If not applied, $19,582,677 of the carryover expires in fiscal 2011, $27,258,106 expires in fiscal 2012 and $264,789 expires in fiscal 2016. The tax character of distributions paid to shareholders during the fiscal year ended September 30, 2008 were as follows: tax exempt income $40,680,506. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Line of Credit: The fund participated with other Dreyfus managed funds in a $300 million unsecured line of credit provided by The Bank of New York Mellon (the BNYM Facility) primarily to be utilized for temporary or emergency purposes including the financing of redemptions. The terms of the BNYM Facility limits the amount of individual fund borrowings. Interest was charged to the fund based on prevailing market rates in effect at the time of borrowing. During the period ended October 1, 2008 through October 14, 2008, the fund did not borrow under the BNYM Facility. Effective October 15, 2008, the $300 million unsecured line of credit was terminated. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .75% of the value of the funds average weekly net assets, inclusive of the outstanding auction preferred stock, and is payable monthly. The Agreement provides for an expense reimbursement from the Manager should the funds aggregate expenses, exclusive of taxes, interest on borrowings, brokerage and extraordinary expenses, in any full fiscal year exceed the lesser of (1) the expense limitation of any state having 36 jurisdiction over the fund or (2) 2% of the first $10 million, 1 1 / 2 % of the next $20 million and 1% of the excess over $30 million of the average value of the funds net assets. The fund has currently undertaken for the period from October 1, 2008 through October 31, 2009, to waive receipt of a portion of the funds management fee, in the amount of .10% of the value of the funds average weekly net assets (including net assets representing auction preferred stock outstanding). The reduction in management fee, pursuant to the undertaking, amounted to $357,146 during the period ended March 31, 2009. (b) The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services to the fund. During the period ended March 31, 2009, the fund was charged $83,118 pursuant to the custody agreement. The fund also compensates The Bank of New York Mellon under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended March 31, 2009, the fund was charged $54,064 pursuant to the transfer agency agreement. During the period ended March 31, 2009, the fund was charged $2,394 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $460,184, custodian fees $51,766, transfer agency per account fees $19,640 and chief compliance officer fees $2,394, which are offset against an expense reimbursement currently in effect in the amount of $61,358. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended March 31, 2009, amounted to $137,282,331 and $110,365,524, respectively. At March 31, 2009, accumulated net unrealized depreciation on investments was $69,503,465, consisting of $27,448,001 gross unrealized appreciation and $96,951,466 gross unrealized depreciation. At March 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Financial Accounting Standards Board released Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The application of FAS 161 is required for fiscal years and interim periods beginning after November 15, 2008.At this time, management is evaluating the implications of FAS 161 and its impact on the financial statements and the accompanying notes has not yet been determined. 38 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a Meeting of the funds Board of Directors held on November 10-11, 2008, the Board considered the re-approval for an annual period of the funds Management Agreement, pursuant to which the Manager provides the fund with investment advisory services, and the funds separate Administration Agreement, pursuant to which the Manager provides the fund with administrative services.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus complex, and representatives of the Manager confirmed that there had been no material changes in the information. The Board also discussed the nature, extent, and quality of the services provided to the fund pursuant to the funds Management Agreement. The Managers representatives noted the funds closed-end structure, the relationships the Manager has with various intermediaries, the different needs of each intermediary, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to fund shareholders. The Board noted the funds asset size and considered that a closed-end fund is not subject to the inflows and outflows of assets as an open-end fund would be that would increase or decrease its asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered the Managers extensive administrative, accounting, and compliance infrastructure. The Fund 39 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Management Fee and Expense Ratio and Performance. The Board members reviewed reports prepared by Lipper, Inc., an independent provider of investment company data, which included information comparing the funds management fee and expense ratio with a group of comparable leveraged funds (the Expense Group) and with a broader group of funds (the Expense Universe) that were selected by Lipper. Included in the funds reports were comparisons of contractual and actual management fee rates and total operating expenses. The Board members also reviewed the reports prepared by Lipper that presented the funds performance on an net asset value and market price basis, as well as comparisons of total return performance for various periods ended August 31, 2008 and yield performance for one-year periods ended August 31st for the fund to the same group of funds as the Expense Group (the Performance Group) and to a group of funds that was broader than the Expense Universe (the Performance Universe) that also were selected by Lipper. The Manager previously had furnished the Board with a description of the methodology Lipper used to select the funds Expense Group and Expense Universe, and Performance Group and Performance Universe. The Manager also provided a comparison of the funds total returns at net asset value to the funds Lipper category average returns for the past 10 calendar years. The Board reviewed the results of the Expense Group and Expense Universe comparisons that were prepared based on financial statements currently available to Lipper as of August 31, 2008.The Board reviewed the range of management fees and expense ratios of the funds in the Expense Group and Expense Universe, and noted that the funds contractual management fee (based on net assets solely attributable to common stock) was higher than the Expense Group median and that the funds actual management fee was higher than the Expense Group and Expense Universe medians. The Board also 40 noted that the funds total expense ratio (based on net assets solely attributable to common stock after leverage) was higher than the Expense Group and Expense Universe medians.The Board noted the undertaking in effect by the Manager over the past year to waive receipt of .10% of the funds management fee and the Managers commitment to continue such waiver through October 31, 2009. With respect to the funds performance on a net asset value basis, the Board noted that the funds total return performance was higher than the Performance Group median for three of the six reported time periods up to 10 years, and higher than Performance Universe median for four of the six reported time periods up to 10 years. The Board also received a presentation from the Manager which described the significant difference in municipal bond fund total return performance results for periods ended August 31, 2008 and September 30, 2008, and the Manager provided the Board with information indicating the funds improved total return ranking (at net asset value) for the 1-year period ended September 30, 2008.The Board further noted that the funds total return (at net asset value) was higher than the funds Lipper category average return for 6 of the past 10 calendar years (lower in 4 of the 10 years). On a yield performance basis, the Board noted that the funds 1-year yields for the past 10 annual periods were at or higher than the Performance Group median and variously at, higher, or lower thank the Performance Universe median for each of the annual periods. With respect to the funds performance on a market price basis, the Board noted that the fund achieved a range total return results that were variously at, higher, or lower than the Performance Group and Performance Universe medians for each reported time period up to 10 years. On a yield performance basis, the Board noted that the funds 1-year yields for the past 10 annual periods were higher than the Performance Group and Performance Universe medians for 7 and 8 of the 10 reported annual periods, respectively. The Fund 41 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by investment companies managed by the Manager or its affiliates that were reported in the same Lipper category as the fund (the Similar Funds). It was noted that each Similar Fund also was a closed-end fund, for which similar services to be provided by the Manager are required.The Board members analyzed differences in fees paid to the Manager and discussed the relationship of the management fees in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Funds to evaluate the appropriateness and reasonableness of the funds management fee.The Managers representatives noted that there were no similarly managed institutional separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies, and strategies as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager for the fund and the method used to determine such expenses and profit. The Board considered information, previously provided and discussed, prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board also had been informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of a fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, including the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders.The Board members also considered potential benefits to the Manager from acting as investment adviser to the fund and noted that there were no soft dollar arrangements in effect with respect to trading the funds portfolio. 42 It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Investment Advisory and Administration Agreements bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent, and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and that the profitability percentage for managing the fund was reasonable given the generally superior service levels provided. The Board also noted the Managers waiver of receipt of a portion of the management fee over the past year and its effect on the profitability of the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board reached the following conclusions and determinations. The Board concluded that the nature, extent, and quality of the ser- vices provided by the Manager are adequate and appropriate. The Board was satisfied with the funds performance. The Board concluded that the fee paid to the Manager by the fund was reasonable in light of the services provided, comparative perfor- mance and expense and management fee information, including the Managers undertaking to waive receipt of 0.10% of the funds invest- ment advisory fee through October 31, 2009, costs of the services provided and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Fund 43 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the management fee rate charged to the fund, and that, to the extent in the future it were to be determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. 44 OFFICERS AND DIRECTORS Dreyfus Strategic Municipals, Inc. 200 Park Avenue New York, NY 10166 Directors Joseph S. DiMartino David W. Burke William Hodding Carter, III Gordon J. Davis Joni Evans Ehud Houminer Richard C. Leone Hans C. Mautner Robin A. Melvin * Burton N.Wallack John E. Zuccotti * * Auction Preferred Stock Directors Officers President J. David Officer Executive Vice Presidents A. Paul Disdier Phillip N. Maisano Vice President and Secretary Michael A. Rosenberg Vice President and Assistant Secretaries James Bitetto Joni Lacks Charatan Joseph M. Chioffi Janette E. Farragher John B. Hammalian Robert R. Mullery Jeff Prusnofsky Treasurer James Windels Assistant Treasurers Richard Cassaro Gavin C. Reilly Robert Robol Robert Salviolo Robert Svagna Officers (continued) Chief Compliance Officer Joseph W. Connolly Portfolio Managers: Joseph P. Darcy Douglas J. Gaylor James Welch Investment Adviser The Dreyfus Corporation Custodian The Bank of New York Mellon Counsel Stroock & Stroock & Lavan LLP Transfer Agent, Dividend Disbursing Agent and Registrar BNY Mellon Shareowner Services (Common Stock) Deutsche Bank Trust Company America (Auction Preferred Stock) Auction Agent Deutsche Bank Trust Company America (Auction Preferred Stock) Stock Exchange Listing NYSE Symbol: LEO Initial SEC Effective Date 9/23/87 The Net AssetValue appears in the following publications: Barrons, Closed-End Bond Funds section under the heading Municipal Bond Funds every Monday;Wall Street Journal, Mutual Funds section under the heading Closed-End Bond Funds every Monday; NewYorkTimes, Business section under the heading Closed-End Bond FundsNational Municipal Bond Funds every Sunday. Notice is hereby given in accordance with Section 23(c) of the Investment Company Act of 1940,as amended,that the fund may purchase shares of its common stock in the open market when it can do so at prices below the then current net asset value per share. The Fund 45 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. None Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Strategic Municipals, Inc. By: /s/ J. David Officer J. David Officer President Date: May 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: May 28, 2009 By: /s/ James Windels James Windels Treasurer Date: May 28, 2009 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
